DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 04/15/2021.  As directed by the amendment: claims 1, 7, 24 and 25 have been amended, claims 2-4, 14-19, 21 and 23 have been cancelled and new claims 26 and 27 have been added. Thus, claims 1, 5-13, 20, 22, and 24-27 are presently pending in this application, and currently examined in the Office Action.

Information Disclosure Statement
The information disclosure statement filed 04/15/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  Foreign patent document No. 2 (WO 2015/199816), which is lined through, has been placed in the application file, but the information referred to therein has not been considered, because no copy has been provided.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1, 5-13, 20, 22, and 24-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, which, on lines 3-4, sets forth the parameter of “27-40 wt.% rhenium and 60-73 wt.% tungsten, and wherein a content of rhenium plus tungsten in said metal alloy constitutes at least 99 wt.% of said metal alloy”; however, this parameter, i.e. the exact wt.% ranges, have never been mentioned in the originally filed disclosure.  It is to be noted that this parameter was added by the amendment dated 04/15/2021, while the originally filed disclosure is dated 12/23/2019; thus, this parameter is deemed to be new matter.
Regarding claim 26, which sets forth the parameter of “said metal alloy includes
30-40 wt.% rhenium and 60-70 wt.% tungsten, and 0-10 wt.% molybdenum”; however, this parameter, i.e. the exact wt.% ranges, have never been mentioned in the originally filed disclosure.  It is to be noted that this is a new claim, added by the amendment dated 04/15/2021, while the originally filed disclosure is dated 12/23/2019; thus, this claim/the parameter of this claim is deemed to be new matter.
Regarding claim 27, which sets forth the parameter of “said metal alloy includes
60-80 wt.% tungsten, 1-39 wt.% rhenium and 1-39 wt.% molybdenum”; however, this parameter, i.e. the exact wt.% ranges, have never been mentioned in the originally filed 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 20, 22, 24 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 20 and 22, which recite the limitation “said bone implant”, on line 2 of both claims; there is insufficient antecedent basis for this limitation in the claims.  Furthermore, it is unclear what exact structure the limitation of “said bone implant” entails, and/or how exactly it relates to the final structure of the medical device of the invention.  For the purpose of examination, the above mentioned limitation shall be interpreted as “said medical device”.
Regarding claims 24 and 25, which set forth the parameters of the metal alloy including 50.1-99 wt.% (claim 24)/70-99 wt.% (claim 25) tungsten, and at least 1 wt.% of both rhenium and molybdenum; however, these parameters are found to be confusing since it is not clear how exactly the alloy could have the upper end of the tungsten wt.% range, i.e. 99%, and also include 1 wt.% of both rhenium and molybdenum, since this would add up to over 100%.

Examiner’s Notes
It is to be noted that in device/apparatus claims only the claimed structure of the final device bears patentable weight, and intended use/functional language is considered to the extent that it further defines the claimed structure of the final device. 
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-7, 22 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bendel et al. (US Patent No. 5,415,707), hereinafter Bendel.
Regarding claims 1 and 5, Bendel discloses a medical device fully formed of a metal alloy including 27-40 wt.% rhenium and 60-73 wt.% tungsten, and wherein a content of rhenium plus tungsten in said metal alloy constitutes at least 99 wt.% of said metal alloy (Column 3, Lines 11-16, 30-32 & 34-38).
Regarding claims 6 and 7, Bendel discloses the medical device as defined in claims 1 and 5, wherein said metal alloy includes less than about 0.2 wt.% carbon, less than about 0.1 wt.% oxygen, and less than about 0.001 wt.% nitrogen (Column 3, Lines 34-38 – to clarify, it is stated that the medical device/needle only contains tungsten and the second metal, i.e. rhenium; thus since no other elements are present, the metal alloy would include less than about 0.2 wt.% carbon, less than about 0.1 wt.% oxygen, and less than about 0.001 wt.% nitrogen, i.e. 0 wt.% of carbon, oxygen and nitrogen, thereby meeting the claimed parameters).
Regarding claim 22, Bendel discloses the medical device as defined in claim 1, wherein at least one region of said medical device includes at least one polymer coating (Column 5, Lines 10-12).
Regarding claim 26, Bendel discloses the medical device as defined in claim 1, wherein said metal alloy includes 30-40 wt.% rhenium and 60-70 wt.% tungsten, and 0-10 wt.% molybdenum (Column 3, Lines 11-16, 30-32 & 34-38).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-13, 20, 22 and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (WO 2015/054101), hereinafter Patel.
Regarding claims 1 and 24, Patel discloses medical device at least partially formed of a metal alloy including rhenium, tungsten and molybdenum, wherein said metal alloy is at least 
Regarding claim 5, Patel discloses the medical device as defined in claim 1, wherein said medical device is fully formed of said metal alloy ([0009], Last 2 Lines; [0014], Line 2 & [00155], Line 3-4).
Regarding claims 6 and 7, Patel discloses the medical device as defined in claims 1 and 5, wherein said metal alloy includes less than about 0.2 wt.% carbon, less than about 0.1 wt.% oxygen, and less than about 0.001 wt.% nitrogen ([0029], Lines 2-3, 13-14 & [0030], Line 8).
Regarding claims 8 and 9, Patel discloses the medical device as defined in claims 1 and 7, wherein said metal alloy has a carbon to oxygen atomic ratio of about 0.2-2:1 ([0028], Lines 14-22).
Regarding claims 10 and 11, Patel discloses the medical device as defined in claims 1 and 9, wherein said metal alloy has an average yield strength of at least about 70 ksi and an 
Regarding claims 12 and 13, Patel discloses the medical device as defined in claim 1, wherein said metal alloy has a nitrogen content of less than about 0.001 wt.%, said metal alloy having a carbon content of less than about 0.2 wt.%, having an oxygen content of less than about 0.1 wt.%, said metal alloy including an oxygen to carbon atomic ratio of about 0.2:1 and up to about 50:1, said metal alloy including an oxygen to nitrogen atomic ratio of at least about 1.2:1 and up to about 100:1, said metal alloy including a carbon to nitrogen atomic ratio of at least about 2:1 and up to about 100:1 ([0028]; [0029], Lines 2-3, 13-14; [0030], Line 8 & [0031]).
Regarding claims 20 and 22, Patel discloses the medical device as defined in claim 1, wherein at least one region of said medical device includes at least one biological agent and/or at least one polymer coating ([00154]).
Regarding claim 25, Patel discloses the medical device as defined in claim 1, wherein said metal alloy includes at least 1 wt.% Re; and at least 1 wt.% Mo ([0071]), and though it is not specifically disclosed W is in the range of 70-99 wt.%, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to determine appropriate weight percentages/range of weight percentages for the elements of said metal alloy, i.e. optimize the amounts/percentages of the elements in the metal alloy through routine experimentation, and in order to adjust the strength, durability, hardness, biostability, bendability, coefficient of friction, radial strength, flexibility, tensile strength, tensile elongation, 
Regarding claim 26, Patel discloses the medical device as defined in claim 1, wherein said metal alloy includes 30-40 wt.% rhenium ([0071]), and though it is not specifically disclosed tungsten is in the range of 60-70 wt.%, and molybdenum is in the range 0-10 wt.%, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to determine appropriate weight percentages/range of weight percentages for the elements of said metal alloy, i.e. optimize the amounts/percentages of the elements in the metal alloy through routine experimentation, and in order to adjust the strength, durability, hardness, biostability, bendability, coefficient of friction, radial strength, flexibility, tensile strength, tensile elongation, longitudinal lengthening, stress-strain properties, improved recoil properties, radiopacity, heat sensitivity, biocompatibility, improved fatigue life, crack resistance, crack propagation resistance, as disclosed by Patel ([0003], Lines 3-7; [0016], Lines 1-3, 5-6, 8-16).  Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, for the metal alloy to include 30-40 wt.% rhenium, 60-70 wt.% tungsten, and 0-10 wt.% molybdenum, as claimed, in order to optimize/adjust mechanical properties of the alloy.  Furthermore, it is to be noted that neither the claim, nor the originally filed specification gave any reason/benefit for, or criticality to, the specific, above mentioned, weight percent ranges of the elements in the metal alloy, as opposed to any other weight percent amounts/ratios/ranges.
Regarding claim 27, Patel discloses the medical device as defined in claim 1, wherein said metal alloy includes 1-39 wt.% rhenium ([0071]), and though it is not specifically disclosed 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973. The examiner can normally be reached Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINAH BARIA/Primary Examiner, Art Unit 3774